 1

 2

 3

 4

 5

 6

 7

 8                                 UNITED STATES DISTRICT COURT
 9                          FOR THE EASTERN DISTRICT OF CALIFORNIA
10

11     RICKY CALDWELL,                               Case No. 1:18-cv-00430-LJO-JDP
12                        Plaintiff,                 FINDINGS AND RECOMMENDATIONS
                                                     THAT THE COURT DISMISS THE CASE
13            v.                                     FOR PLAINTIFF’S FAILURES TO
14                                                   PROSECUTE, TO COMPLY WITH COURT
       CALIFORNIA DEPARTMENT OF
       CORRECTIONS AND                               ORDERS, AND TO PAY THE FILING FEE
15     REHABILITATION, et al.,
                                                     FOURTEEN-DAY DEADLINE
16                        Defendants.
17

18          Ricky Caldwell (“plaintiff”) is a state prisoner proceeding without counsel in this civil
19   rights action brought under 42 U.S.C. § 1983. On March 29, 2018, the court issued an order
20   requiring plaintiff, within forty-five (45) days, to submit an application to proceed in forma
21   pauperis or payment of the $400.00 filing fee. ECF No. 1. Plaintiff did not respond by the
22   deadline, notwithstanding the court order.
23          On August 24, 2018, the court ordered plaintiff to show cause why this case should not be
24   dismissed for failure to comply with a court order. ECF No. 6. Plaintiff failed to respond by the
25   deadline, once again disobeying the court’s order.
26          The court may dismiss a case for plaintiff’s failure to prosecute or failure to comply with a
27   court order. See Fed. R. Civ. P. 41(b); Hells Canyon Pres. Council v. U.S. Forest Serv., 403 F.3d
28   683, 689 (9th Cir. 2005). Involuntary dismissal is a harsh penalty, but a district court has duties
                                                        1
 1   to resolve disputes expeditiously and to avoid needless burden for the parties. See

 2   Fed. R. Civ. P. 1; Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002).

 3            In considering whether to dismiss the case for failure to prosecute, a court ordinarily

 4   considers five factors: “(1) the public’s interest in expeditious resolution of litigation; (2) the

 5   court’s need to manage its docket; (3) the risk of prejudice to the defendants; (4) the public policy

 6   favoring disposition of cases on their merits and (5) the availability of less drastic sanctions.”

 7   Omstead v. Dell, Inc., 594 F.3d 1081, 1084 (9th Cir. 2010) (quoting Henderson v. Duncan, 779

 8   F.2d 1421, 1423 (9th Cir.1986)). These heuristic factors merely guide the court’s inquiry; they

 9   are not conditions precedent for dismissal. See In re Phenylpropanolamine (PPA) Products

10   Liability Litig., 460 F.3d 1217, 1226 (9th Cir. 2006).

11            “The public’s interest in expeditious resolution of litigation always favors dismissal.”

12   Pagtalunan v. Galaza, 291 F.3d 639, 642 (9th Cir. 2002) (quoting Yourish v. California

13   Amplifier, 191 F.3d 983, 990 (9th Cir. 1999)). Accordingly, this factor weighs in favor of

14   dismissal.

15            Turning to the risk of prejudice, pendency of a lawsuit, on its own, is not sufficiently

16   prejudicial to warrant dismissal. Id. (citing Yourish, 191 F.3d at 991). However, delay inherently

17   increases the risk that witnesses’ memories will fade and evidence will become stale, id. at 643,

18   and it is plaintiff’s failure to prosecute this case that is causing delay. Therefore, the third factor

19   weighs in favor of dismissal.

20            As for the availability of lesser sanctions, at this stage in the proceedings there is little
21   available to the court that would constitute a satisfactory lesser sanction while protecting the court

22   from further unnecessary expenditure of its scarce resources. Monetary sanctions are of little use,

23   considering plaintiff’s incarceration and apparent inability to pay the filing fee, and—given the

24   stage of these proceedings—the preclusion of evidence or witnesses is not available. While

25   dismissal is a harsh sanction, the court has already found that plaintiff’s complaint failed to state a

26   claim.
27            Finally, because public policy favors disposition on the merits, this factor weighs against

28   dismissal. Id.
                                                           2
 1            After weighing the factors, including the court’s need to manage its docket, the court finds

 2   that dismissal is appropriate. The court recommends dismissal without prejudice.

 3            Findings and Recommendations

 4            The court recommends that the case be dismissed without prejudice for plaintiff’s failures

 5   to prosecute, to comply with court orders, and to pay the filing fee.

 6            The undersigned submits these findings and recommendations to the U.S. district judge

 7   presiding over the case under 28 U.S.C. § 636(b)(1)(B) and Local Rule 304. Within 14 days of

 8   the service of the findings and recommendations, the parties may file written objections to the

 9   findings and recommendations with the court and serve a copy on all parties. The document

10   containing the objections must be captioned “Objections to Magistrate Judge’s Findings and

11   Recommendations.” The presiding district judge will then review the findings and

12   recommendations under 28 U.S.C. § 636(b)(1)(C). The parties’ failure to file objections within

13   the specified time may waive their rights on appeal. See Wilkerson v. Wheeler, 772 F.3d 834, 839

14   (9th Cir. 2014).

15
     IT IS SO ORDERED.
16

17
     Dated:      November 1, 2018
18                                                      UNITED STATES MAGISTRATE JUDGE
19

20
21

22

23

24

25

26
27

28
                                                        3
